United States Court of Appeals
                     For the First Circuit


No. 13-2181

                      WILLIAM M. MCDERMOTT,

                      Plaintiff, Appellant,

                               v.

              MARCUS, ERRICO, EMMER & BROOKS, P.C.,

                      Defendant, Appellee.



                          ERRATA SHEET

     The opinion of this Court issued on December 29, 2014 is
amended as follows:

     On page 35, line 28, replace "fist" with "first".

     On page 37, line 12, replace "(Mass. 1997)" with "(Mass.
1997))".